DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority to 19 March 2020 under 35 U.S.C. 119(a)-(d). It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner in this Office Action.












Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation "…the multi-disease integration principles are built in the server terminal (1)…" is recited in lines 3-4 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim, because multi-disease integration principles have not been previously established or claimed.  For purposes of compact prosecution, this limitation in Claim 1 will instead be interpreted as: “…wherein multi-disease integration principles are integrated into the server terminal (1)…”;
Regarding Claim 6, the limitation “… wherein the exercise prescription principle…” is recited in line 2 of Claim 6.  There is insufficient antecedent basis for this limitation in the claim, because an exercise prescription principle has not been previously established/claimed in Claim 6 or Claim 1 from which Claim 6 depends.  For purposes of compact prosecution, Claim 6 will instead be interpreted to be dependent from Claim 3, which does previously establish an exercise prescription principle;
Regarding Claim 7, the limitation “… wherein the follow-up plans…” is recited in line 2 of Claim 7.  There is insufficient antecedent basis for this limitation in the claim, because follow-up plans have not been previously established/claimed in Claim 7 or Claim 1 from which Claim 7 depends.  For purposes of compact prosecution, Claim 7 will instead be interpreted to be dependent from Claim 3, which does previously establish follow-up plans;
Regarding Claim 9, the limitation “wherein the patient education…” is recited in line 2 of Claim 9.  There is insufficient antecedent basis for this limitation in the claim, because patient education has not been previously established/claimed in Claim 9 or Claim 1 from which Claim 9 depends.  For purposes of compact prosecution, Claim 9 will instead be interpreted to be dependent from Claim 3, which does previously establish patient education;
Regarding Claim 10, the limitation “… wherein the exercise safety reminders…” is recited in line 2 of Claim 10.  There is insufficient antecedent basis for this limitation in the claim, because exercise safety reminders have not been previously established/claimed in Claim 10 or Claim 1 from which Claim 10 depends.  For purposes of compact prosecution, Claim 10 will instead be interpreted to be dependent from Claim 3, which does previously establish exercise safety reminders;
Regarding Claims 2-10, because Claims 2-10 are dependent from independent Claim 1, dependent Claims 2-10 inherit the deficiencies of Claim 1 by virtue of dependency.











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a machine (claims 1-10) which recite steps of:
storing fitness assessments and multiple exercise rehabilitation prescription applicable to different single chronic diseases;
pushing corresponding fitness assessment protocol according to patient health information collected from the patient terminal and record the assessment results;
design an exercise rehabilitation prescription according to the assessment results, patient health information and built-in multi-disease integration principles;
view and modify the exercise rehabilitation prescription customized by the server;
after the above exercise rehabilitation prescription are finally confirmed by the medical professional, transmit relevant data to the patient terminal;
collecting patient information and fitness assessment results, and uploading these data to the server terminal;
receive fitness assessment protocol and exercise rehabilitation prescription transmitted by the server terminal and
plays the received exercise test schemes and exercise rehabilitation guidance schemes to the patient.
These steps of storing fitness assessments and multiple exercise rehabilitation prescription applicable to different single chronic diseases, pushing corresponding fitness assessment protocol according to patient health information collected from the patient terminal and recording the assessment results, designing an exercise rehabilitation prescription according to the assessment results, patient health information and built-in multi-disease integration principles, collecting patient information and fitness assessment results, receiving fitness assessment protocol and exercise rehabilitation prescription, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  MPEP 2106.04(a)(2) defines methods of organizing human activity as concepts relating to: commercial or legal interactions and/or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).  In the instant application, the system, as described in Applicant’s specification and under broadest reasonable interpretation can be implemented in a clinical or fitness setting such that the system makes determinations for physicians, medical professionals, patients, etc. As such, the system performing automated diagnoses or determinations regarding a patient’s fitness and/or medical condition.  That is, the typical interaction between the healthcare provider and the patient that does not involve the operation of the instantly claimed system is effectively being managed by the interaction of the instantly claimed system. For example, the healthcare provider could have made a different conclusion or decision regarding the patient’s fitness assessments/assigned rehabilitation exercise and/or the patient’s medical condition.  Therefore, the content and/or results of the medical condition/fitness assessments of the patient is effectively being filtered or managed by the system, and as such the interaction between the patient and the healthcare provider constitute certain methods of organizing human activity, under broadest reasonable interpretation.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, reciting particular aspects of how assessments of the patient’s health or medical condition or determinations surrounding rehabilitation exercises for the patient may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of varying terminals such as for the server, doctor, and/or patient, a server, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0039], [0039], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving/storing fitness assessments and multiple exercise rehabilitation prescription applicable to different single chronic diseases, pushing/receiving fitness assessment protocols, transmit relevant data after viewing and modifying the exercise rehabilitation prescription, collecting patient information and fitness assessment results, receiving fitness assessment protocol and exercise rehabilitation prescription data amounts to mere data gathering, recitation of using patient information and fitness assessment results to determine an exercise rehabilitation prescription and fitness assessment protocol, viewing/modifying the exercise rehabilitation prescription, amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying the exercise amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of varying remotely located terminals, recitation of specifically creating exercise rehabilitation guidance/protocols, and recitation of patient health information or patient electronic medical records, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, which recite varying generalized computer components such as the varying terminals for performing the abstract idea, a remotely located system for performing the abstract idea, a heart rate monitor, electronic digital blood pressure monitor and/or ECG devices, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4 & 6-10, which recite limitations relating to gathering varying medical or clinical data, principles related to the determined rehabilitation treatment/exercise regimen, receiving tags associated with varying content, receiving data relating to the patient such as medication records, health measurements, heart rate, etc. or receiving data communicated over network communications from one terminal to another, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2, 4, & 6-10, which recite limitations relating to the general use of patient data, chronic disease management principles. and/or other collected medical data for purposes of generating rehabilitation exercise regimens, computerized programs/displayed items such as instructional videos, etc., additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-10, which recite limitations relating to generalized use of medical records, patient health or medical data, or generally applying the treatment determination to the field of rehabilitation exercise, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving/storing fitness assessments and multiple exercise rehabilitation prescription applicable to different single chronic diseases, pushing/receiving fitness assessment protocols, i.e. between communication terminals, transmitting relevant data after viewing and modifying the exercise rehabilitation prescription, collecting patient information and fitness assessment results at varying communication terminals, receiving fitness assessment protocol and exercise rehabilitation prescription data at varying communication terminals, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); the system determining exercise rehabilitation prescription and varying exercises associated with the prescription based on assessments and calculations performed on received patient data, performing fitness assessment results, determining optimal exercises and/or guidance schemes based on the determined rehabilitation prescription, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); storing and upkeeping patient medical records, including exerciser rehabilitation prescription/regimens, being able to view and modify the exercise rehabilitation prescription/treatment and associated data and uploading this to the server, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing computerized instructions for performing the abstract idea/steps recited, storing varying electronic and patient medical data, storing instructions for controlling servers/terminals and communications therein, storing fitness assessment results, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); the system parsing varying patient medical records, health/fitness assessments, and/or rehabilitation prescription regimen guidelines, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v); allowing user(s) to view and modify and confirm the exercise rehabilitation prescription, such as via button or GUI functionality (under broadest reasonable interpretation), e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-10, which recite limitations relating to gathering varying medical or clinical data, principles related to the determined rehabilitation treatment/exercise regimen, receiving tags associated with varying content, receiving data relating to the patient such as medication records, health measurements, heart rate, etc. or receiving data communicated over network communications from one terminal to another, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2-3, 6-10, which recite limitations relating to determining varying principles based on the determined rehabilitation treatment/exercise regimen, determining related videos, visual content, educational content, generating rehabilitation exercise regimens, computerized programs/displayed items such as instructional videos, etc., based on the determined rehabilitation treatment/exercise regimen, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-10, which recite limitations relating to updating medical patient data, exercise rehabilitation prescription/exercise regimen, content associated with the regimen, etc. all of which are stored in a server or directory, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-10 which recite limitations relating to storing computerized instructions for performing the abstract idea/steps recited, receiving varying patient data, receiving varying content or data relating to the rehabilitation prescription exercises/regimen, receiving tags associated with varying content, receiving data relating to the patient such as medication records, health measurements, heart rate, etc. or receiving data communicated over network communications, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claim 9, which recites limitations relating to user(s) being able to interact with a terminal such as (under broadest reasonable interpretation) via buttons or GUI for purposes of patient education, etc., e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joao et al. (U.S. Patent Publication No. 2019/0096534) in view of King et al. (U.S. Patent Publication No. 2018/0036591)

Claim 1 –
Regarding Claim 1, Joao discloses a remote exercise rehabilitation management system for people with chronic diseases, comprising:
a server terminal (See Joao Fig. 1, El. 50 & Par [0017], [0029], [0130]-[0131], [0145], [0279] which all disclose a server computer or server computer system, a cloud computer or cloud computer system for purposes of communicating with various devices over a network with varying other connected devices such as belonging to a physician, patient, payor, etc.), 
a doctor terminal (See Joao Fig. 1, El. 20 & Par [0130]-[0131] which discloses a provider communication device/terminal being connected to the central processing computer via network/communication means)
a patient terminal (See Joao Fig. 1, El. 40 & Par [0130]-[0131] which discloses a patient communication device/terminal being connected to the central processing computer via network/communication means); 
multi-disease integration principles are built in the server terminal (While not expressly disclosed that disease integration principles are built into the server terminal itself, it is understood that a database as seen in Joao Par [0148] can be connected to the central processing computer or server computer system such that data and/or information pertaining to the patients, providers, payers, and intermediaries, such as the information found in Joao Par [0163] which discloses information relating illnesses, symptoms, disease, and/or varying information related to diagnoses, treatments, therapy plans, etc.), 
multiple independent fitness assessments and multiple exercise rehabilitation prescription applicable to different single chronic diseases are stored in the server terminal (While not expressly disclosed that the fitness and exercise prescription are built into the server terminal itself, it is understood that a database as seen in Joao Par [0148] can be connected to the central processing computer or server computer system such that data and/or information pertaining to the patients, providers, payers, and intermediaries, such as the information found in Joao Par [0163] & [0204] which discloses the database containing information relating to therapy plans, therapy success rates, therapy failure rates, , nutrition information, diet information, exercise information, exercise routines, treatment options, healthcare advise, wellness advice, preventive care, preventive procedure, etc.; further see Joao Par [0218] & [0230] which discloses the system receiving patient healthcare surveys, assessments, etc., and determining the patient is a candidate for certain activities, events, treatments, etc., based on the information); 
the server terminal pushes corresponding fitness assessment protocol according to patient health information collected from the patient terminal and record the assessment results (As seen in Joao Par [0148], a database can be connected to the central processing computer or server computer system such that data and/or information pertaining to the patients, providers, payers, and intermediaries, such as the information found in Joao Par [0163] & [0204] which discloses the database containing information relating to therapy plans, therapy success rates, therapy failure rates, , nutrition information, diet information, exercise information, exercise routines, treatment options, healthcare advise, wellness advice, preventive care, preventive procedure, etc.;  See Joao Par [0147] which discloses the central processing computer or server computer system containing a transmitter for transmitting information, data, etc., from the database connected to the server to the patient computer/terminal); 
the patient terminal will design an exercise rehabilitation prescription according to the assessment results, patient health information and built-in multi-disease integration principles (As seen in Joao Par [0148], a database can be connected to the central processing computer or server computer system such that data and/or information pertaining to the patients, providers, payers, and intermediaries, such as the information found in Joao Par [0163] & [0204] which discloses the database containing information relating to therapy plans, therapy success rates, therapy failure rates, , nutrition information, diet information, exercise information, exercise routines, treatment options, healthcare advise, wellness advice, preventive care, preventive procedure, etc.;  See Joao Par [0147] which discloses the central processing computer or server computer system containing a transmitter for transmitting information, data, etc., from the database connected to the server to the patient computer/terminal; See Joao Par [0174] which discloses the database can also contain information correlating symptoms and/or conditions with diagnoses, prognoses, and/or treatments, treatment methods, procedures, exercise regimens, etc., and also contains any and/or all information needed and/or desired for facilitating the processing of symptoms, conditions, medical histories, family histories, and other information, in order to arrive at diagnoses and/or prognoses, treatments, prescriptions, procedures and/or any other healthcare and/or healthcare-related information; See Joao Par [0191] which discloses the database containing information relating to health or wellness issues or recommendations, exercise issues or recommendations, therapy or treatment types or recommendations, etc. );
the doctor terminal supports medical professionals to view and modify the exercise rehabilitation prescription customized by the server (See Joao Par [0309] which discloses healthcare provider or any other provider being able to update, modify, or perform any other activity in connected with formulating a treatment or treatment plan such as exercise regimens described in Joao Par [0163] & [0204]); 
after the above exercise rehabilitation prescription are finally confirmed by the medical professional, the doctor terminal controls the server to transmit relevant data to the patient terminal (As seen in Joao Par [0148], a database can be connected to the central processing computer or server computer system such that data and/or information pertaining to the patients, providers, payers, and intermediaries, such as the information found in Joao Par [0163] & [0204] which discloses the database containing information relating to therapy plans, therapy success rates, therapy failure rates, , nutrition information, diet information, exercise information, exercise routines, treatment options, healthcare advise, wellness advice, preventive care, preventive procedure, etc.;  See Joao Par [0147] which discloses the central processing computer or server computer system containing a transmitter for transmitting information, data, etc., from the database connected to the server to the patient computer/terminal);
the patient terminal is used for collecting patient information and fitness assessment results, and uploading these data to the server terminal (see Joao Par [0218] & [0230] which discloses the system receiving patient healthcare surveys, assessments, etc., and being able to obtain this information from the various patients, individuals providers, payers, and/or intermediaries associated with the patient, and storing this information in the database at the central processing computer or server terminal); 
the patient terminal receives fitness assessment protocol and exercise rehabilitation prescription transmitted by the server terminal and plays the received exercise test schemes and exercise rehabilitation guidance schemes to the patient (As seen in Joao Par [0148], a database can be connected to the central processing computer or server computer system such that data and/or information pertaining to the patients, providers, payers, and intermediaries, such as the information found in Joao Par [0163] & [0204] which discloses the database containing information relating to therapy plans, therapy success rates, therapy failure rates, nutrition information, diet information, exercise information, exercise routines, treatment options, healthcare advise, wellness advice, preventive care, preventive procedure, etc.;  See Joao Par [0147] which discloses the central processing computer or server computer system containing a transmitter for transmitting information, data, etc., from the database connected to the server to the patient computer/terminal; see Joao Par [0218] & [0230] which discloses the system receiving patient healthcare surveys, assessments, etc., and being able to obtain this information from the various patients, individuals providers, payers, and/or intermediaries associated with the patient, and storing this information in the database at the central processing computer or server terminal).

While Joao seems to disclose taking in health/patient information and providing the patient with information surrounding certain treatments, exercises, activities, etc., that are related to the patient’s health state, Joao does not seem to explicitly suggest that the system determines the exercise regimens, versus the exercise regimen being simply associated with a certain health condition/disease of the patient.  Further, Joao does not seem to disclose playing exercise test schemes and exercise guidance to the patient.  Therefore, an additional reference would need to disclose the determination of an exercise regimen for a patient based on varying patient information, health assessments, etc., and displaying the exercise regimen information along with guidance for performing the exercise to the patient. 

Therefore, King discloses the automatic determination of an exercise regimen for a patient based on varying patient information and/or health assessments (See King Par [0063]-[0064] which discloses the user profile attributes including health information, medical information, and health-related constraints ore restrictions to be considered for purposes of determining a workout/regimen for the patient;  King Par [0069] discloses the system automatically selecting a first workout video block from the collection of video blocks on one or more of the user profile information, the user preference, information obtained , etc., to create a first workout video based on one or more of the fitness goals of the user, a fitness level of the user, exercise constraints, health information, medical information, or other user profile attributes; King Par [0197] which discloses the system performing a candidate fitness related resource score such that an amount of attributes of the fitness-related resource that satisfy criteria of a determined need, the user’s goals, intensity thresholds, proficiency thresholds, user-specified preferences for types of workouts, etc.) and displaying the exercise regimen information along with guidance for performing the exercise to the patient (See King Par [0029] which discloses the system suggesting a user what activity/exercise to do, where to do it, why they should do it, etc.,; See King Par [0032] & [0174] which discloses showing certain activities, workouts, techniques, etc., for a particular workout regimen determined by the system and provided to the patient; See King Par [0084] which discloses a user interface to display the selected workout video block(s) such that information related to the selected workout video such as description reviews, rating, etc.; See King Par [0133] which discloses presenting video or audio for correcting form for a specific exercise or workout, etc.).  The disclosure of King is directly applicable to the disclosure of Joao because both disclosure share limitations and capabilities, such as both being directed towards the management of patient’s health for determining certain exercise regimens for the patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Joao, which already discloses taking in health/patient information and providing the patient with information surrounding certain treatments, exercises, activities., that are related to the patient’s health state, to specifically include the automatic determination of an exercise regimen for a patient based on varying patient information and/or health assessments and displaying the exercise regimen information along with guidance for performing the exercise to the patient, as disclosed by King.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Joao to specifically include the automatic determination of an exercise regimen for a patient based on varying patient information and/or health assessments and displaying the exercise regimen information along with guidance for performing the exercise to the patient, as disclosed by King, because the automatic determination of an exercise regimen based on patient-related information allows for minimizing errors in said determination such as not considering user constraints, health states, etc., and displaying said exercise regimen allows the patient to visualize proper technique for performing the exercises (See King Par [0063]-[0064] & [0133], respectively)

Claim 2 –
Regarding Claim 2, Joao and King disclose the system according to Claim 1 in its entirety.  Joao and King further disclose a system, wherein:
the multiple chronic disease integration principles, including applicable items combination principle, the inapplicable items removal principle, the safety principle and the effectiveness principle (While Joao and King does not seem to disclose these principles explicitly per se, the concepts of the principles used are described throughout the disclosures as specified below);
the applicable items combination principle is that completely identical items in multiple exercise rehabilitation guidance schemes simultaneously applicable to different diseases and special situations of the patient are combined when the patient suffers from multiple diseases and special situations, and different items occur in parallel; namely, all the items in all the exercise rehabilitation guidance schemes are remained, the completely identical items only occur once, and different items occur in parallel (As seen in Joao Par [0148], a database can be connected to the central processing computer or server computer system such that data and/or information pertaining to the patients, providers, payers, and intermediaries, such as the information found in Joao Par [0163] & [0204] which discloses the database containing information relating to therapy plans, therapy success rates, therapy failure rates, nutrition information, diet information, exercise information, exercise routines, treatment options, healthcare advice, wellness advice, preventive care, preventive procedure, etc., which are all understood to include multiple diseases in prognosis or consideration;  See Joao Par [0147] which discloses the central processing computer or server computer system containing a transmitter for transmitting information, data, etc., from the database connected to the server to the patient computer/terminal; see Joao Par [0218] & [0230] which discloses the system receiving patient healthcare surveys, assessments, etc., and being able to obtain this information from the various patients, individuals providers, payers, and/or intermediaries associated with the patient, and storing this information in the database at the central processing computer or server terminal; See King Par [0063]-[0064] which discloses the user profile attributes including health information, medical information, and health-related constraints or restrictions to be considered for purposes of determining a workout/regimen for the patient such as diseases, conditions, etc.;  King Par [0069] discloses the system automatically selecting a first workout video block from the collection of video blocks on one or more of the user profile information, the user preference, information obtained , etc., to create a first workout video based on one or more of the fitness goals of the user, a fitness level of the user, exercise constraints, health information, medical information, or other user profile attributes; King Par [0197] which discloses the system performing a candidate fitness related resource score such that an amount of attributes of the fitness-related resource that satisfy criteria of a determined need, the user’s goals, intensity thresholds, proficiency thresholds, user-specified preferences for types of workouts, etc.);
the inapplicable item removal principle is that if there are any contents inapplicable to a disease in the exercise rehabilitation guidance schemes which have been screened, corresponding items are removed; namely, any items conforming to disease contraindications are all removed, for example a hypertensive patient should not do a head-down feet-high action, an obese patient is allowed to do the head-down feet-high action, and a hypertensive and obese patient is allowed to remove the head-down feet-high action (As seen in Joao Par [0148], a database can be connected to the central processing computer or server computer system such that data and/or information pertaining to the patients, providers, payers, and intermediaries, such as the information found in Joao Par [0163] & [0204] which discloses the database containing information relating to therapy plans, therapy success rates, therapy failure rates, nutrition information, diet information, exercise information, exercise routines, treatment options, healthcare advise, wellness advice, preventive care, preventive procedure, etc.;  See Joao Par [0147] which discloses the central processing computer or server computer system containing a transmitter for transmitting information, data, etc., from the database connected to the server to the patient computer/terminal; see Joao Par [0218] & [0230] which discloses the system receiving patient healthcare surveys, assessments, etc., and being able to obtain this information from the various patients, individuals providers, payers, and/or intermediaries associated with the patient, and storing this information in the database at the central processing computer or server terminal; See King Par [0063]-[0064] which discloses the user profile attributes including health information, medical information, and health-related constraints ore restrictions to be considered for purposes of determining a workout/regimen for the patient;  King Par [0069] discloses the system automatically selecting a first workout video block from the collection of video blocks on one or more of the user profile information, the user preference, information obtained , etc., to create a first workout video based on one or more of the fitness goals of the user, a fitness level of the user, exercise constraints, health information, medical information, or other user profile attributes; King Par [0197] which discloses the system performing a candidate fitness related resource score such that an amount of attributes of the fitness-related resource that satisfy criteria of a determined need, the user’s goals, intensity thresholds, proficiency thresholds, user-specified preferences for types of workouts, etc.);
the safety principle is that for different health conditions, the exercise rehabilitation guidance scheme has different rules for the same item, a certain disease has explicit safety stipulation on this item, and the safety is preferably ensured (As seen in Joao Par [0148], a database can be connected to the central processing computer or server computer system such that data and/or information pertaining to the patients, providers, payers, and intermediaries, such as the information found in Joao Par [0163] & [0204] which discloses the database containing information relating to therapy plans, therapy success rates, therapy failure rates, nutrition information, diet information, exercise information, exercise routines, treatment options, healthcare advise, wellness advice, preventive care, preventive procedure, etc.;  See Joao Par [0147] which discloses the central processing computer or server computer system containing a transmitter for transmitting information, data, etc., from the database connected to the server to the patient computer/terminal; see Joao Par [0218] & [0230] which discloses the system receiving patient healthcare surveys, assessments, etc., and being able to obtain this information from the various patients, individuals providers, payers, and/or intermediaries associated with the patient, and storing this information in the database at the central processing computer or server terminal; See King Par [0063]-[0064] which discloses the user profile attributes including health information, medical information, and health-related constraints ore restrictions to be considered for purposes of determining a workout/regimen for the patient;  King Par [0069] discloses the system automatically selecting a first workout video block from the collection of video blocks on one or more of the user profile information, the user preference, information obtained , etc., to create a first workout video based on one or more of the fitness goals of the user, a fitness level of the user, exercise constraints, health information, medical information, or other user profile attributes; King Par [0197] which discloses the system performing a candidate fitness related resource score such that an amount of attributes of the fitness-related resource that satisfy criteria of a determined need, the user’s goals, intensity thresholds, proficiency thresholds, user-specified preferences for types of workouts, etc.);
the effectiveness principle is that for different health conditions, the exercise rehabilitation guidance scheme has different rules for the same item, and all the diseases and health conditions of the patient have no safety stipulation for the item, so as to ensure that the item is effective to all the diseases (As seen in Joao Par [0148], a database can be connected to the central processing computer or server computer system such that data and/or information pertaining to the patients, providers, payers, and intermediaries, such as the information found in Joao Par [0163] & [0204] which discloses the database containing information relating to therapy plans, therapy success rates, therapy failure rates, nutrition information, diet information, exercise information, exercise routines, treatment options, healthcare advise, wellness advice, preventive care, preventive procedure, etc.;  See Joao Par [0147] which discloses the central processing computer or server computer system containing a transmitter for transmitting information, data, etc., from the database connected to the server to the patient computer/terminal; see Joao Par [0218] & [0230] which discloses the system receiving patient healthcare surveys, assessments, etc., and being able to obtain this information from the various patients, individuals providers, payers, and/or intermediaries associated with the patient, and storing this information in the database at the central processing computer or server terminal; See King Par [0063]-[0064] which discloses the user profile attributes including health information, medical information, and health-related constraints or restrictions to be considered for purposes of determining a workout/regimen for the patient;  King Par [0069] discloses the system automatically selecting a first workout video block from the collection of video blocks on one or more of the user profile information, the user preference, information obtained , etc., to create a first workout video based on one or more of the fitness goals of the user, a fitness level of the user, exercise constraints, health information, medical information, or other user profile attributes; See King Par [0197] which discloses the system performing a candidate fitness related resource score such that an amount of attributes of the fitness-related resource that satisfy criteria of a determined need, the user’s goals, intensity thresholds, proficiency thresholds, user-specified preferences for types of workouts, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Joao to specifically include the automatic determination of an exercise regimen for a patient based on varying patient information and/or health assessments and displaying the exercise regimen information along with guidance for performing the exercise to the patient, as disclosed by King, because the automatic determination of an exercise regimen based on patient-related information allows for minimizing errors in said determination such as lack of considering user constraints, health states, etc. (See King Par [0063]-[0064] & [0197])

Claim 3 –
Regarding Claim 3, Joao and King disclose the system according to Claim 1 in its entirety.  Joao and King further disclose a system, wherein:
the exercise rehabilitation program, including the exercise prescription principles, exercise rehabilitation movement videos, a follow-up plan, exercise safety reminders and patient education (see Joao Par [0163] which discloses the use of follow-up care, etc., as use for database information and informing determinations for current and future treatments, prescription regimens, etc.; See Joao Par [0368] which discloses providing diet or exercise reminders or to perform any other action or activity for himself or herself or for the patient to take medication, eat certain foods, intake certain liquids, schedule an appointment, etc., which constitutes both exercise safety reminders and patient education under broadest reasonable interpretation of the terms; See King Par [0063]-[0064] which discloses the user profile attributes including health information, medical information, and health-related constraints or restrictions to be considered for purposes of determining a workout/regimen for the patient;  King Par [0069] discloses the system automatically selecting a first workout video block from the collection of video blocks on one or more of the user profile information, the user preference, information obtained , etc., to create a first workout video based on one or more of the fitness goals of the user, a fitness level of the user, exercise constraints, health information, medical information, or other user profile attributes; See King Par [0197] which discloses the system performing a candidate fitness related resource score such that an amount of attributes of the fitness-related resource that satisfy criteria of a determined need, the user’s goals, intensity thresholds, proficiency thresholds, user-specified preferences for types of workouts, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Joao to specifically include the automatic determination of an exercise regimen for a patient based on varying patient information and/or health assessments and displaying the exercise regimen information along with guidance for performing the exercise to the patient, as disclosed by King, because the automatic determination of an exercise regimen based on patient-related information allows for minimizing errors in said determination such as lack of considering user constraints, health states, etc. (See King Par [0063]-[0064] & [0197])

Claim 4 –
Regarding Claim 4, Joao and King disclose the system according to Claim 1 in its entirety.  King further discloses a system, wherein:
the fitness assessment protocol, which is designed with multiple tags from different dimensions (“Dimensions” are interpreted as variables, varying fields, etc., See King Par [0047] & [0053] which discloses a tagging component for tagging the segments of videos in a fitness protocol or regimen, such that certain body-region groupings, intensity level, or as seen in Par [0159], level of appropriateness); 
the tags include applicable tags and inappropriate tags (See King Par [0159] which discloses a score tag such that a tag is assigned to a specific video or resource that is scored as “appropriate/applicable” for the target user;  it is understood that a lower score on the tag would constitute an “inapplicable/inappropriate” tag instead).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combined disclosure of Joao and King to include tagging the fitness assessment protocol with tags such as applicable tags and inappropriate tags, as disclosed by King, because this allows for determining appropriate exercises for patients of different features such as those with low physical fitness or a high physical fitness (see King Par [0053]).

Claim 5 –
Regarding Claim 5, Joao and King disclose the system according to Claim 1 in its entirety.  King further discloses a system, wherein:
several independent exercise instruction videos and exercise pictures; each of them has multiple tags from different dimensions (See King Par [0047] & [0053] which discloses a tagging component for tagging the segments of videos in a fitness protocol or regimen, such that certain body-region groupings, intensity level, or as seen in Par [0159], level of appropriateness); 
the tags include applicable tags and inappropriate tags (See King Par [0159] which discloses a score tag such that a tag is assigned to a specific video or resource that is scored as “appropriate/applicable” for the target user;  it is understood that a lower score on the tag would constitute an “inapplicable/inappropriate” tag instead).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combined disclosure of Joao and King to include tagging the fitness assessment protocol with tags such as applicable tags and inappropriate tags, as disclosed by King, because this allows for determining appropriate exercises for patients of different features such as those with low physical fitness or a high physical fitness (see King Par [0053]).


Claim 6 –
Regarding Claim 6, Joao and King disclose the system according to Claim 3 in its entirety.  Joao and King further disclose a system, wherein:
the exercise prescription principle, which is based on the evidence-based exercise prescription principles, including exercise frequency, exercise intensity, exercise time, exercise type, total exercise amount, exercise progression and exercise mode (See Joao Par [0198] which discloses the system/database possibly recommending specific types of activities/exercise modes to participate in such as martial arts, boxing, combat sports, and other physical activities and Joao Par [0204] further specifies modes of exercise such as fitness exercises, wellness exercises, diet exercises, training exercises, meditation, etc.; See King Par [0053] which discloses the exercise prescription or regimen being designated or determined with specified attributes such as intensity level, including frequency or time of exercise, range of movement, body-region; King Par [0069] discloses the system automatically selecting a first workout video block from the collection of video blocks on one or more of the user profile information, the user preference, information obtained , etc., to create a first workout video based on one or more of the fitness goals of the user, a fitness level of the user, exercise constraints, health information, medical information, or other user profile attributes; it is further understood that the total exercise amount would be determined by the amount of video segments and the time for each video segment in the total exercise video regimen and exercise progression would be determined by the particular segment that the patient is on in the total exercise video regimen assigned in King; See King Par [0197] which discloses the system performing a candidate fitness related resource score such that an amount of attributes of the fitness-related resource that satisfy criteria of a determined need, the user’s goals, intensity thresholds, proficiency thresholds, user-specified preferences for types of workouts, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Joao to specifically include the automatic determination of an exercise regimen using exercise prescription principles as mentioned above for a patient, as disclosed by King, because the automatic determination of an exercise regimen using exercise prescription principles based on patient-related information allows for minimizing errors in said determination such as lack of considering user constraints, health states, user preferences for exercises, etc. (See King Par [0063]-[0064] & [0197])

Claim 7 –
Regarding Claim 7, Joao and King disclose the system according to Claim 3 in its entirety.  Joao further discloses a system, wherein:
the follow-up plans, which include questionnaires, scales, medication records, measurements, and examination reports (See Joao Par [0163] which discloses the use of follow-up care, treatment, medication, diagnosis analysis, diagnosis monitoring, drug interaction information, drug and medication information, healthcare advisement, exercise information, nutrition information, etc., which is understood to typically include scales).

Claim 8 –
Regarding Claim 8, Joao and King disclose the system according to Claim 1 in its entirety.  Joao further discloses a system, wherein:
the patient terminal, which is able to connect and communicate with intelligent monitoring devices (See Joao Par [0048] which discloses the use of a wearable or implantable heart rate monitor, blood pressure monitor, blood sugar monitor, or any other device or monitor which can monitor a physiological parameter or biometric parameter; See Joao Par [0146] & [0246] & [0265] which further disclose devices that the system can communicate with such as electrocardiograms, blood-sugars monitors, blood pressure monitors, pulse rate monitors, etc.); 
intelligent monitoring devices include heart rate monitor, electronic digital blood pressure monitor and electrocardiogram devices (See Joao Par [0048] which discloses the use of a wearable or implantable heart rate monitor, blood pressure monitor, blood sugar monitor, or any other device or monitor which can monitor a physiological parameter or biometric parameter; See Joao Par [0146] & [0246] & [0265] which further disclose devices that the system can communicate with such as electrocardiograms, blood-sugars monitors, blood pressure monitors, pulse rate monitors, etc.).

Claim 9 –
Regarding Claim 9, Joao and King disclose the system according to Claim 3 in its entirety.  Joao further discloses a system, wherein:
the patient education, which is customized by the system according to the patient's diagnoses, assessment results and health conditions (As seen in Joao Par [0148], a database can be connected to the central processing computer or server computer system such that data and/or information pertaining to the patients, providers, payers, and intermediaries, such as the information found in Joao Par [0163] & [0204] which discloses the database containing information relating to therapy plans, therapy success rates, therapy failure rates, nutrition information, diet information, exercise information, exercise routines, treatment options, healthcare advise, wellness advice, preventive care, preventive procedure, etc.; See Joao Par [0174] which discloses the database can also contain information correlating symptoms and/or conditions with diagnoses, prognoses, and/or treatments, treatment methods, procedures, exercise regimens, etc., and also contains any and/or all information needed and/or desired for facilitating the processing of symptoms, conditions, medical histories, family histories, and other information, in order to arrive at diagnoses and/or prognoses, treatments, prescriptions, procedures and/or any other healthcare and/or healthcare-related information;  See Joao Par [0204] which discloses the database containing information, that which can be displayed or dispersed to the patient in the form of audio, video, or picture, such as any other form or type regarding fitness, fitness exercises, exercises, fitness routines, fitness regimens, wellness, wellness exercises, wellness routines, wellness regimens, diets, diet exercises, diet or dieting routines, diet or dieting regimens, training, training principals, training exercises, training routines, training regimens, nutrition, health and well-being, meditation and any other information); 
the patient education is presented in forms of words, audios, pictures and videos (See Joao Par [0204] which discloses the database containing information, that which can be displayed or dispersed to the patient in the form of audio, video, or picture, such as any other form or type regarding fitness, fitness exercises, exercises, fitness routines, fitness regimens, wellness, wellness exercises, wellness routines, wellness regimens, diets, diet exercises, diet or dieting routines, diet or dieting regimens, training, training principals, training exercises, training routines, training regimens, nutrition, health and well-being, meditation and any other information).

Claim 10 –
Regarding Claim 10, Joao and King disclose the system according to Claim 3 in its entirety.  Joao further discloses a system, wherein:
the exercise safety reminders, which includes safety reminders before exercise, safety reminders during the exercise and safety reminders after exercise (See Joao Par [0368] which discloses providing diet or exercise reminders or to perform any other action or activity for himself or herself or for the patient to take medication, eat certain foods, intake certain liquids, schedule an appointment, etc., which constitutes both exercise safety reminders and patient education under broadest reasonable interpretation of the terms, and these safety reminders are understood to occur at any point before, during, or after exercise considering the reminders include certain food intakes, liquid intakes, etc.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Volterrani et al. (U.S. Patent Publication No. 2019/0175988) discloses a system for determining individually tailored exercise training and rehabilitation technique such that medicine, engineering, mathematics, health, etc., are all considering by artificial intelligence for optimizing personalized health care in a mobile setting;
Brust et al. (U.S. Patent Publication No. 2017/0329933) discloses a system for performing therapy-based workflows to assist a human user with performing health therapy activities, wherein the therapy-based workflows are determined by the system autonomously or semi-autonomously;
Nusbaum et al. (U.S. Patent Publication No. 2017/0084196) discloses a mobile computing device for executing weight, nutrition, health, behavior, and exercise determinations in view of certain patient health, geographical, and/or preference parameters;
Lee et al. (U.S. Patent Publication No. 2015/0269851) discloses a system for methods of visual delivery or prehab and rehabilitation exercises and activity such that visual instruction is created modified or utilized by the patient under the direction of a skilled provider and based on determinations made by the system;
Catani et al. (U.S. Patent Publication No. 2015/0364057) discloses a system for wellness, health, and lifestyle planning, tracking, and maintenance, such that a person can manage their wellness and the system can automatically provide planning based on parameters, preferences, health conditions, etc., of the person.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is (571) 270-5801. The examiner can normally be reached M-F 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R. MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        11/08/2022

/Jonathan Ng/Primary Examiner, Art Unit 3619